Citation Nr: 0508625	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to January 
1979.

In a June 1980 decision rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to service connection for a right ankle disability.  The 
veteran did not appeal that decision.  In a May 1998 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a right ankle disability.  The veteran was notified of 
that decision and did not appeal.

The veteran again claimed entitlement to service connection 
for a right ankle disability, and in a March 2002 decision 
the RO determined that new and material evidence had not been 
submitted to reopen that claim.  The veteran perfected an 
appeal of the March 2002 decision, which is now before the 
Board of Veterans' Appeals (Board).

The issue of whether the veteran's right ankle disability was 
incurred or aggravated by service is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

FINDINGS OF FACT

1.  The June 1980 RO decision which denied service connection 
for a right ankle disability became final in the absence of 
an appeal.

2.  The May 1998 RO decision which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a right ankle disability became 
final in the absence of an appeal.

3.  The evidence received subsequent to the May 1998 decision 
is new, in that it is not cumulative, and is also material 
because it bears directly and substantially on the issue on 
appeal, and it must be considered in order to fairly decide 
the merits of the veteran's claim.



CONCLUSION OF LAW

The May 1998 decision in which the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for an ankle disorder is final, new 
and material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. § 7105(c) (1998); 38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 20.1103 (1998); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b)(2003).  

In this case, the RO informed the veteran of the evidence 
needed to substantiate a claim for service connection in July 
2001 by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim and the requirement 
to submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
them of the cumulative evidence previously provided to VA or 
obtained by VA on the veteran's behalf, and the evidence 
identified by the veteran that the RO was unable to obtain.  
The Board finds that all of these documents informed the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  Quartuccio, 16 Vet. App. at 187.

As will be more fully explained below, the Board has 
determined that evidence that is both new and material has 
been received, and the claim of entitlement to service 
connection for a right ankle disability is reopened.  The 
Board also finds that additional development is required 
prior to considering the substantive merits of the claim.  

Factual Background.

The veteran's enlistment examination in April 1977 revealed 
no disabilities.  The veteran's service medical records 
include a May 1977 report indicating he incurred an injury to 
his ankle while in the line of duty.  Specifically, he 
twisted his ankle while on the rifle range.  Medical records 
from May 1977 indicate that he had pain, swelling and 
tenderness in the lateral aspect of the right ankle.  
Physical examination revealed mild swelling, and good range 
of motion.  X-rays of the ankle were negative for a fracture, 
but did show soft tissue swelling around the malleolus.  The 
examiner diagnosed the veteran's symptoms as an inversion 
sprain to the right ankle.  

The veteran was treated for an injury to his right ankle 
again in June 1977.  Physical examination of the ankle showed 
moderate swelling, pain, and swelling at the lateral 
malleolus.  The veteran was prescribed a gelocast wooden shoe 
and limited duty for seven days, as well as an elastic anklet 
and an ice pad.  

The veteran was treated again for his right ankle disability 
in July 1978.  Physical examination of the ankle revealed a 
swollen ankle that was tender to the touch, with sharp pain 
when the ankle touched other materials.  The examiner 
diagnosed the veteran's symptoms as a mild sprain.  On his 
January 1979 exit examination, the veteran noted that he 
suffered from swollen or painful joints.  

During a VA medical examination conducted in April 1980, the 
veteran complained of having a weak ankle.  Examination of 
the ankle revealed that the ankle mortise was intact.  The 
examiner found no edema, tenderness, or deformity of the 
right ankle.  Dorsiflexion and plantar flexion were normal.  
X-ray revealed no evidence of fracture or dislocation and the 
joint spaces were within normal limits.  However, there was 
evidence of soft tissue swelling around the right ankle, and 
the trabecular pattern of the bone appeared normal.  The 
examiner diagnosed the veteran's symptoms as a history of 
right ankle sprain. 

Based upon these records the RO denied entitlement to service 
connection in June 1980 because the medical evidence did not 
show any ratable residuals from his in-service injury ankle 
sprain.  

The veteran submitted a claim for entitlement to service 
connection for a right ankle disability in February 1998.  In 
conjunction with this claim VA obtained his VA medical 
records from May 1997 to March 1998.  During an appointment 
in July 1997, the veteran complained of pain in the right 
ankle "all the time" since 1977.  Physical examination of 
the ankle showed swelling at the outer malleolus.  There was 
no acute fracture or evidence of dislocation.  There was 
narrowing of the medial and anterior aspects of the ankle 
mortise, consistent with degenerative joint disease.  The 
examiner diagnosed the veteran's symptoms as changes 
consistent with distant trauma and mild degenerative joint 
disease of the tibiotalar joint.  In February 1998 the 
veteran complained of pain and swelling in the right ankle.  
Physical examination revealed no swelling, but there was mild 
tenderness at the lateral aspect of the ankle.  X-rays 
revealed degenerative joint disease.  

In a March 1998 rating decision, the RO determined that new 
and material evidence had not been submitted and did not 
reopen the claim.

The veteran again submitted a claim for service connection 
for his right ankle in April 2001.  In conjunction with this 
claim he submitted an August 2001 letter from Mr. D.  The 
letter reported that Mr. D. had known the veteran for 
approximately 18 months and had heard him complain of pain 
and sharp reflexive pain in his ankle.  Mr. D. indicated he 
has seen the veteran wear an ankle brace on his right ankle 
for support and relief.  Mr. D. also indicated that while at 
work, the veteran would be in pain when he attempted to place 
weight on his right foot.  

The veteran also submitted a September 2001 letter from his 
mother.  Her letter indicates that prior to service the 
veteran had no ankle injury and that he has complained of 
ankle pain consistently since his release from service.  She 
also stated that he takes ibuprofen for pain and uses many 
ace bandages and some therapeutic socks given to him by the 
VA hospital.  

The veteran submitted a September 2001 personal statement in 
conjunction with this claim.  In his statement he detailed 
the circumstances surrounding his in-service injuries.  He 
also indicated that he suffered on a weekly and daily basis 
from pain in his ankle.  He reported that his ankle would 
give way and that he has been taking ibuprofen for the past 
24 years for pain.  

The veteran's medical records from a county prison from May 
1996 to December 1997 are associated with the claims file.  
The medical records report that the veteran's daily 
medication intake included ibuprofen for pain.  The reports 
also indicate that the veteran was treated once for pain in 
his ankle.  The examiner suggested the veteran take Motrin 
for pain.

The veteran's medical records from state correctional 
institution from December 1999 to May 2001 are also 
associated with the claims file.  The records indicate the 
veteran noted chronic ankle sprain on his inmate health 
problem list.  The records indicate no other treatment for 
his right ankle disability.

The veteran's medical records from another county prison from 
July 1999 to December 1999 indicate he was treated in 
September 1999.  He reported that he sprained his ankle badly 
while in service, and he complained of pain and swelling.  
Physical examination revealed good range of motion and no 
swelling.  He was treated again for right ankle pain in 
October 1999.  He complained of constant pain and swelling of 
the ankle, and that the pain increased or his ankle gave out 
if he stood on it for a long time.  He reported wearing an 
ace bandage for increased support.  Physical examination of 
the ankle revealed puffiness around the lateral aspect, 
tenderness around the anterior, medial, and lateral aspects, 
and good pulses and strength.  The examiner diagnosed the 
veteran's symptoms as chronic ankle pain.  

The veteran's medical records from Foxburg Medical Center 
from March 1980 to July 1995 are also associated with the 
claims file.  These records do not show any treatment to the 
veteran for his right ankle disability.  

Relevant Laws and Regulations.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be 'new' if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is 'material' if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2000).  New evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter its rating decision."  Elkins v. West, 
12 Vet. App. 209, 214 (1999),  rev'd on other grounds, 229 
F.3d 1369 (Fed. Cir. 2000). 

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be 
credible.  In addition, all of the evidence received since 
the last final disallowance shall be considered in making 
the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable 
possibility of substantiating the claim.  The change in the 
law, however, pertains only to claims filed on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2004)).  Because 
the veteran's claim was initiated prior to August 2001, his 
claim will be adjudicated by applying the law previously in 
effect.

Analysis.

As indicated above, service connection was originally denied 
in a June 1980 rating decision because the medical evidence 
did not show any ratable residuals from his in service injury 
present in his recurrent ankle sprains.  The veteran did not 
appeal this decision and it became final.  Subsequently, in 
May 1998, the RO denied reopening the claim because new and 
material evidence had not been submitted.  

Here, the evidence received in conjunction with the 
application to reopen includes a detailed statement from the 
veteran and his mother indicating that he complained of ankle 
pain after leaving service to the present day.  Their 
statements are both new and material because they were not on 
record prior to the May 1998 decision, and they present 
evidence of continuing symptomology of the veteran's right 
ankle sprain.  Moreover, this evidence is presumed to be true 
for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record. Duran v. Brown, 7 Vet. App. 216, 220 (1994), 
Justis v. Principi, 3 Vet.App. 510, 513 (1992).  

Accordingly, the Board finds that this additional evidence 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


ORDER

New and material evidence having been received, the claim for 
service connection for a right ankle disability is reopened, 
and to this extent only, the benefit sought on appeal is 
allowed.


REMAND

The veteran asserts that his present right ankle disability 
is related to his in-service injury.  As noted above, the 
veteran's service medical records show that he was treated 
for an ankle sprain on several occasions while in service.  
Although the veteran and his mother contend that he has had 
ankle pain since his discharge (which was presumed credible 
for purposes of reopening his claim), the medical evidence 
currently of record, dating from 1980 to 2001, fails to 
reveal any complaints of ankle pain until 1997.  
Nevertheless, his post-service VA and private medical records 
show that he has degenerative joint disease in the right 
ankle and radiographic findings consistent with previous 
trauma. 

Because the record shows evidence of an in-service injury and 
medical evidence of a current disability that may be related 
to the in-service injury, the Board finds that additional 
development, to include a VA examination, is required 
regarding the issue of entitlement to service connection for 
an ankle disability.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, the veteran reported receiving medical 
treatment from the VA Medical Center in Butler in February 
1979.  The claims file does not include the VA treatment 
records from that facility from February 1979 to the present, 
except for records from May 1997 to March 1998.  These VA 
medical records should be obtained before the Board renders a 
decision.  Full compliance with the duty to assist includes 
VA's assistance in obtaining relevant records when the 
veteran has provided concrete data as to time, place and 
identity of the health care provider.  Olson v. Principi, 3 
Vet. App. 480, 483 (1992);  see also 38 U.S.C.A. § 5103A 
(West 2002).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request and associate 
with the claims file those copies of the 
veteran's medical records from the VA 
Medical Center in Butler, Pennsylvania 
from February 1979 to May 1997, and from 
March 1998 to the present.  

2.  The veteran should be afforded a VA 
medical examination in order to determine 
whether his right ankle disability is 
related to service.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are 
necessary for accurate assessment.  

The examiner should conduct an 
examination of the right ankle and 
provide a diagnosis of any pathology 
found.  The examiner should provide an 
opinion on whether the currently 
diagnosed ankle disability is 
etiologically related to right ankle 
sprain documented during service.  All 
opinions should be based on a review of 
the examination results, evidence of 
record, and sound medical principles.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the remaining issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.§§  5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


